PER CURIAM:
A.T.T., a minor, appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. A.T.T. v. United States, No. 3:08-cv-00192-FDW, 2008 WL 1944172 (W.D.N.C. May 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.